                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
AES:LKG/AS                                           271 Cadman Plaza East
F#: 2020R00291                                       Brooklyn, New York 11201


                                                     September 7, 2020

By ECF and Email

The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Chierchio, et al.
                       Criminal Docket No. 20-306 (NGG)

Dear Judge Garaufis:

                The government respectfully submits this letter in response to defendant
Frangesco Russo’s motion to reconsider this Court’s order to remand him pending trial (“Mot.”).
Russo remains too dangerous and too much of a flight risk to be released into the community
while he awaits trial, no matter what bail package he can offer. Indeed, his continued failure to
acknowledge—much less take responsibility for—his repeated lies to Pre-Trial Services shows
that he cannot be trusted. His “new” claims recycle his old arguments and fail for the reasons
already articulated by this Court. Russo is not any less dangerous because his laser-mounted
shotgun had not been fired or because it was the only such tactical weapon he possessed. He still
threatened to murder a person and his family. There are no new circumstances that warrant
revisiting the Court’s decision and no factors that it overlooked; the motion to reconsider should
be denied.

I.     The Court’s Decision to Remand Russo

                The government sought Russo’s detention because he (1) threatened to hurt,
shoot, and kill Gregory Altieri and his family, including with the type of tactical shotgun the
arrest team recovered under Russo’s bed, (2) threatened at least one other person, (3) repeatedly
lied to Pre-Trial Services, (4) participated in a $107 million fraud scheme against lottery winners,
and (5) faces the prospect of a decade-long prison term for fraud- and extortion-related offenses.
See ECF No. 9. (“Detention Ltr.”). With its detention memorandum, the government submitted
a photograph of Russo’s shotgun, which it had seized during his arrest:
               The Court weighed all these factors in favor of detention, focusing in particular on
the nature of Russo’s threats and his specific reference to the weapon pictured above:

               In this case, I’m looking at a very dangerous weapon, and I’m
               looking at an individual who has allegedly been recorded as saying
               that, “I have a tactical shotgun. If anything gets crazy with you
               guys, just come straight here. I have all the lights on, I will
               tactically shoot everybody’s kneecaps off. I’m not worried.” And
               then we also have this discussion about yanking the teeth out of
               someone’s son’s mouth. You know, I have handled organized
               crime cases for 20 years. I’ve never run across that kind of a threat
               [counsel’s interruptions omitted] in 20 years . . . . That’s something
               new to me. And it’s very troubling that we have someone here who
               is allegedly in possession of a tactical weapon. . . . . I deem anyone
               who’s got a tactical shotgun with a laser under his bed [and] is
               accused of having made threats which refer to such a weapon, that
               that’s an extremely concerning issue, and that the Court can’t view
               that as just hyperbole or that you say around the bar with your
               friends.

Transcript of August 19, 2020 Bail Hearing (“Bail Tr.”), 19:11-21:3. Later in the proceeding,
the Court again rejected the idea that Russo’s threats were mere “bravado,” noting that they were
“serious threats,” particularly since they were made in the context of extortion. Bail Tr. 30:17-
18. “[T]hese comments demonstrate, along with the seized weapon and ammunition, . . . that the
defendant . . . constitutes a threat to the community.” Bail Tr. 31:7-10.

               The Court also noted that Russo presents a significant risk of flight.1 He could


       1
                Russo mistakenly claims that the government has “abandoned” its risk-of-flight
argument. Mot. 2, n.4. It has not. In our detention memorandum, we conceded that while all
four defendants had the incentive and means to flee, “Smookler pose[d] the greater flight risk,”
Detention Ltr. 30, and Russo posed the most danger, id. 31. We also acknowledged to Your
Honor that the government rarely appeals adverse bail decisions by magistrate judges, but did so
in this case because of Russo’s danger to the community. Bail Tr. 3:25-4:2. These candid
disclosures to the Court about the government’s considerations did not detract from its concern
about Russo’s flight risk, which the government argued also weighed in favor of detention. See
Detention Ltr. 29-31. In any event, during the bail appeal hearing, the Court noted that it did not

                                                 2
have access, the Court explained, to unknown assets—like the unexpected $80,000 or so in cash
the government found in Russo’s house, Bail Tr. 28-7-8—which he could use to flee before Pre-
Trial Services or the government would receive notice. Bail Tr. 24:1-24-21.

               The Court also noted Russo’s lies to Pre-Trial Services, observing that Russo’s
threats were not its lone concern. Tr. 25:6-17. In particular, the Court was troubled that Russo
purposefully omitted his assets, claiming to have just $15,000 in his checking account and a
monthly cashflow of about $4,400. See Pretrial Services Report at 3. As the government noted,
Russo failed to disclose, among other things, ownership in houses worth millions of dollars,
boats, and a bank account with about $185,000. Tr. 7:5-22. While Russo tried to portray himself
as a middle-class individual with modest assets, his lavish lifestyle—funded by fraud—was
anything but modest. The government noted one telling comment Russo made to Kurland as the
co-conspirators discussed scaling back their spending given the FBI’s investigation: “You know,
I don’t need the helicopters, you know, maybe I take a private jet once a year to Florida with the
family.” Detention Ltr. 19.

II.    Russo’s Motion to Reconsider

                 In his motion to reconsider, Russo does not dispute that he made death threats,
that he lied to an arm of the Court, or that the evidence of his crimes is short of overwhelming.
Instead, he argues that “further investigation and discovery of additional information,” Mot. 3,
have revealed his threats as mere “bluster, using bombast and bravado language,” Mot. 5, all
uttered in frustration over Altieri’s failure to pay a so-called “legitimate” loan, Mot. 4-5. Russo
adds that he was actually trying to help Altieri, not hurt him. Mot. 5.

                 In support, Russo points to his reference in one call to “a few tactical shotguns
with lasers,” Mot. 6, and believes this observation is significant because the Federal Bureau of
Investigation (“FBI”) only recovered one such tactical shotgun. Id. Russo also finds it
compelling that the laser-mounted shotgun might not have even been fired before and was
lawfully purchased, though he acknowledges that the FBI recovered from his house ammunition
for this particular weapon. Id. And, he continues, Altieri was the one to initiate some phone
calls—a fact from which he extrapolates Altieri’s apparent lack of fear: “Common sense dictates
someone who is allegedly receiving ‘death threats’ normally does not attempt to reach out to the
person making the alleged threats.” Id. Russo continues to argue that the Court should discount
or dismiss entirely one of his threats—when he told Altieri that “they” were going to pull
Altieri’s “son’s teeth out of his mouth, [and] watch they’re going to do worse things to your
wife.” Mot. 8. In conveying the gravity and imminence of that threat, Russo recommended to
Altieri that he seek immediate protection from the police. Id. Russo draws on his statements
about law enforcement to suggest that he was in fact protecting Altieri from some third party,
though he does not identify who that person(s) might be. Id. Finally, Russo highlights the
timing of the threats, because he believes it relevant that his threats ended in late May 2020.
Mot. 9.



have to address the issue of flight (though it was troubled by it, too) because the government
clearly and convincingly established Russo’s dangerousness.

                                                 3
               These assertions are either misleading or nonsensical—or both.

III.   Legal Standard

               Although the Federal Rules of Criminal Procedure do not provide
for motions for reconsideration, “courts have generally allowed such motions and have analyzed
them under the applicable rules and standards for motions for reconsideration in civil cases.”
United States v. Spataro, No. 04-CR-911 (SJ), 2009 WL 10718509, at *1 (E.D.N.Y. Oct. 15,
2009). Local Civil Rule 6.3 requires the moving party to set forth “the matters or controlling
decisions which counsel believes the court has overlooked.”

                 “Reconsideration . . .‘is an extraordinary remedy to be employed sparingly in the
interests of finality and conservation of scarce judicial resources.’” Espinal v. United States, No.
08-CR-242 (ARR), 2020 WL 702579, at *2 (E.D.N.Y. Feb. 12, 2020) (quoting In re Facebook,
Inc., IPO Secs. & Derivative Litig., 43 F. Supp. 3d 369, 373 (S.D.N.Y. 2014)). Accordingly,
“‘[t]he standard for granting [a motion for reconsideration] is strict, and reconsideration will
generally be denied unless the moving party can point to controlling decisions or data that the
court overlooked — matters, in other words, that might reasonably be expected to alter the
conclusion reached by the court.’” United States v. Kenner, No. 13-CR-607 (JFB), 2019 WL
6498699, at *11 (E.D.N.Y. Dec. 3, 2019) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255,
257 (2d Cir. 1995), and citing Medoy v. Warnaco Employees’ Long Term Disability Ins. Plan,
No. 97–CV–6612 (SJ), 2006 WL 355137, at *1 (E.D.N.Y. Feb. 15, 2006) (“The standard . . . is
strict in order to dissuade repetitive arguments on issues that have already been considered fully
by the Court.”)). In other words, “a party seeking reconsideration is ‘not supposed to treat the
court’s initial decision as the opening of a dialogue in which that party may then use such a
motion to advance new theories or adduce new evidence in response to the court’s rulings.” De
Los Santos v. Fingerson, No. 97-CV-3972 (MBM), 1998 WL 788781, at *1 (S.D.N.Y. Nov. 12,
1998).

                As a result, on an appeal from a motion to reconsider bail, the Second Circuit
looks not to the merits of the district court’s original decision, but to its consideration of the new
information or law brought to its attention. See, e.g., Fan v. United States, 710 F. App’x 23, 24-
25 (2d Cir. 2018) (citing Malik v. McGinnis, 293 F.3d 559, 561 (2d Cir. 2002) (observing that
appeal of an order denying a motion for reconsideration “brings up for review only the denial of
the motion and not the merits of the underlying judgment”)). See also id. at 24 (“[The
defendant] identifies no question of overlooked law or fact that could overcome the multiple
layers of deference we apply to a district court’s denial of a motion for reconsideration of bail in
an action alleging ineffective assistance of counsel.”); United States v. Cirillo, 149 F. App’x 40,
42 (2d Cir. 2005) (noting that a court correctly denied reconsideration of bail by noting
defendant’s “failure to point to any law or facts overlooked by the court at the time it initially
ordered [his] detention, or to any clear error of law or manifest injustice.”).




                                                  4
IV.    Analysis

       A.      Russo Has Not Identified Any Fact or Law the Court Overlooked

                The Court could deny Russo’s motion on a procedural ground alone: he has failed
to identify any new fact or controlling law that warrants reconsideration. The thrust of Russo’s
argument is that his threats to Altieri were mere puffery, that they ended in May 2020, and that
he is not dangerous because he has no criminal history. The Court has already heard all of these
arguments, and it rejected them. If Russo believes the Court erred, he could have appealed the
bail determination to the Second Circuit. The avenue he chose requires him to identify
something the Court overlooked, and the Court has overlooked nothing. See, e.g., Fan, 710 F.
App’x at 24-25; Cirillo, 149 F. App’x at 42.

       B.      Russo’s Arguments Only Reinforce the Court’s Decision to Detain Him

                Even if the merits of Russo’s detention are argued anew, the Court should
reaffirm its decision. Russo attempts to defend his threats against Altieri by claiming that (1)
Altieri was a fraudster who had been assaulted by other investors, Mot. 4 & n.8, (2) Russo (and
Smookler) tried to help him by extending him a $250,000 loan from a “legitimate” person, under
particular “terms,” Mot. 4, and (3) Russo’s threats were mere bluster, made out of frustration by
someone who felt betrayed by Altieri, Mot. 5.

                Russo ignores facts that are inconsistent with his arguments. Although Altieri
may have received a loan of $250,000,2 Russo and Smookler were expecting him to pay back
about $415,000 to $425,000, of which $325,000 would go to the “legitimate” originator of the
loan. In intercepted conversations, Russo and Smookler reminded themselves that out of the two
$53,750 payments Altieri made on the loan, Russo and Smookler took $12,500 each time for
themselves, and that under the terms of the loan, Altieri had about 8 to 12 weeks to pay back the
entire amount. Thus, to take the most favorable assumptions for Russo, the loan he and
Smookler had extended Altieri would have an interest rate of 66%, if Altieri had a year to pay it
back. But the co-conspirators gave Altieri, at most, 12 weeks to repay it, meaning the loan had
an annualized rate of well over 200%. This was classic loansharking, which is unlawful
precisely for the reasons demonstrated by this case—Russo could not resort to lawful means to
collect on a usurious loan, and had to do so through extortion, including by threatening to kill
Altieri’s family with Russo’s tactical shotgun. As for merely trying to “help” Altieri, Russo
omits the substantial “fees” he and Smookler collected from Altieri for their “services.” In short,
even if the legitimacy of a loan could justify Russo’s extortionate efforts to collect it, his
argument would fail; the usurious loan was just another way for Russo and Smookler to make
money through illicit means.

             As for Altieri’s purported lack of fear, there are at least three flaws in Russo’s
argument. First, whether or not Altieri was actually scared of Russo makes no difference, either


       2
                The calculation above assumes that Smookler and Russo took no fees when
initially extending loan. The government is investigating whether they withheld about $20,000
from the $250,000 loan.

                                                 5
in establishing Russo’s guilt or in determining his dangerousness. Cf. United States v. Gambino,
566 F.2d 414, 419 (2d Cir. 1977) (“That the victim may be made of unusually stern stuff or that
he may, in fact, be a federal agent is quite irrelevant to a permissible finding that there has been
an attempt to instill fear.”).

                Second, Russo’s own representations confirm that Altieri was terrified. Russo
writes that by the time Altieri turned to Russo and Smookler for help, some of Altieri’s investors
had attempted to cut off Altieri’s finger, and that he had been assaulted with a wrench. Mot. 4 &
n.8, Mot. 8. Yet despite this beating, Altieri chose to repay Russo and Smookler, at least
partially (over $80,000 by Russo’s count, Mot. 4-5). Altieri’s decision was rational: he chose to
expose himself to additional threats and assaults by other investors over Russo’s promise to
execute Altieri and his family with his laser-mounted shotgun.

                 Third, Russo’s assertion that threatened victims do not return calls to the
individuals making the threats is absurd—ignoring someone like Russo might well have earned
Altieri a visit at home where Russo knew Altieri and his family lived. Regardless, the
government proffers that at least some (and perhaps most) of the calls that Altieri placed to
Russo in the period Russo identifies, Mot. 6, were made consensually after the FBI began
monitoring these communications. As the government noted to the Court, when the FBI learned
of the threat to Altieri and his family, it took protective measures until Russo was arrested. Bail
Tr. 17:23-24.3

                Russo also continues to assert that his threats ended in the end of May, implying
that Russo had been a law-abiding citizen for the two-and-a-half months leading up to his arrest.
Even if that argument was persuasive—defendants are frequently detained based on crimes
committed many months or years earlier—it rests on a faulty premise; Russo threatened another
individual after May. In a footnote, Russo briefly acknowledges his conduct towards this person,
but dismisses it because the “the Government has not disclosed where or to whom this threat was
made, or whether they [sic] even relate to this case.” Mot. 3 n. 6. Again, the argument is legally
flawed; Russo invites the Court to make clear error by requiring a connection between his threat
and his charges. See, e.g., United States v. Rodriguez, 950 F.2d 85, 88 (2d Cir. 1991) (reversing
the district court’s dangerousness determination because the lower court required a nexus
between the dangerous conduct to the activity charged; observing that “[w]e have never required
such a nexus, nor do we impose such a requirement today. The issue is whether a defendant
poses a danger to the community.”).

               The argument is also factually inaccurate. The government not only proffered
that Russo threatened another person, it quoted Russo. See Detention Ltr. 31. On July 29,
2020—just weeks before he was arrested—Russo told another individual, “I’m coming straight
for your fucking middle of your eyes, watch what I do to you, you scumbag.” Detention Ltr. 31.
This was one example, but there are others. For instance, the following day, Russo told this


       3
                 The government extended the wiretap period until almost the day of Russo’s
arrest, in part to make sure Russo did not commit additional crimes that would have required the
FBI’s intervention. Russo and Smookler made threats to Altieri during consensually-recorded
conversations and meetings monitored by the FBI.

                                                 6
person, “I don’t know who you are, you are somebody, huh?” The person responded
defensively, “I’m a nobody Frank.” Russo continued: “No, no, no, no, you’re a half a rat, I
know, I know a lot about you, and, and, and you’ll see in person, how, how I view it. . . . So
we’ll see you half a rat, we’ll see. Call everybody cuzzi! You hear me?” The person tried to
interject, but Russo, as he did with Altieri, invoked his father, “JoJo” Russo, a Colombo crime
family captain:

               My father died in Lewisburg prison you know nothing about what I know,
               I’m gonna teach you a thing or two, you fucking jerk off! You hear me?
               . . . . Watch how it has something to do with you! Watch how close it
               comes home to you! You think I give a fuck?

It is simply inaccurate to claim, as Russo does, that his threats ended in May and that they were
focused only on Altieri.

                 Russo’s remaining contentions require little attention. Neither the government
nor the Court has suggested that Russo previously shot his shotgun or that he purchased it
unlawfully. Mot. 6. Nor does it matter that Russo told Altieri he had multiple tactical, laser-
mounted shotguns, even though only one such shotgun was recovered from him. None of these
facts would provide much comfort to any victim, particularly since Russo had ammunition for
this weapon, and was apparently ready to use it. As he told another person in June 2020, “I have
a tactical shotgun, if anything gets crazy with you guys just come straight here, I have all the
lights on, I will tactically shoot everybody’s kneecaps off, I’m not worried.” When the person
asked, “You have something to shoot?” Russo responded that he did, “I have a very rare laser
sight on a shotgun which is hard to find . . . a tactical shogun which is very scary to look at, and
it can hold 13 actual shells in it.” Detention Ltr. 31. Likewise, in a June 2020 text-message
exchange with his mother, Russo said that in some confrontation with his neighbors, “I brought
my shotgun. U think I’m kidding[?]” His mother responded, “Im sure youre not kidding.”

                Finally, Russo continues to find significance in the distinction drawn by Judge
Bloom between Russo personally pulling Altieri son’s teeth and Russo’s referring to others who
were apparently prepared to do so. Det. Ltr. 24; see also Transcript of August 18, 2020 Bail
Hearing (Judge Bloom remarking, “I don’t think he ever was quoted as saying that he would rip
out the teeth. I think he was saying that the other people that were owed the money were animals
and that they would do that.”). The government opened its argument on appeal by alerting the
Court to this meaningless distinction; whether Russo promised to personally torture Altieri’s
family or feigned concern over others coming to inflict this pain, the message was the same.
Russo wanted Altieri to fear him, so that Altieri would repay the debt. The teeth-pulling warning
was just one of the many terrifying statements Russo made to Altieri. See Detention Ltr. 22-24,
31-32. He also, for example, warned Altieri that he would “murder” his entire family. Id. at 32.
In isolation and in combination, these threats—coupled with the weapon recovered from Russo,
the other criminal conduct with which he is charged, and his repeated lies to Pre-Trial Services—
are more than sufficient to find that Russo cannot be trusted, and that, as a result, no bail
conditions will protect the community.




                                                 7
V.     Conclusion

              For the foregoing reasons, the Court did not overlook any fact or controlling law,
and should therefore deny Russo’s motion to reconsider. The Court’s decision was as sound on
August 19, 2020 as it is today.


                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:                  /s/
                                                    Andrey Spektor
                                                    Lindsay K. Gerdes
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6475/6155

cc: Defense Counsel of record (by ECF)
    Clerk of the Court (NGG) (by ECF)




                                                8
